Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edgar Searcy, a federal prisoner, appeals the district court’s order denying relief without prejudice on his 28 U.S.C. § 2241 (2006) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Searcy v. Stansberry, No. 3:08-cv-00050-REP, 2009 WL 424344 (E.D.Va. Feb. 19, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.